IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


             SIETE SOLAR, LLC, et al., Plaintiffs/Appellants,

                                    v.

  ARIZONA DEPARTMENT OF REVENUE, et al., Defendants/Appellees.

                          No. 1 CA-TX 18-0002
                            FILED 1-29-2019


                  Appeal from the Arizona Tax Court
                         No. TX2014-000212
              The Honorable Christopher T. Whitten, Judge

                              AFFIRMED


                               COUNSEL

Mooney Wright & Moore, PLLC, Mesa
By Paul J. Mooney (argued) and Bart S. Wilhoit
Counsel for Plaintiffs/Appellants

Arizona Attorney General’s Office, Phoenix
By Macaen F. Mahoney and Lisa Neuville (argued)
Counsel for Defendants/Appellees



                               OPINION

Acting Presiding Judge Paul J. McMurdie delivered the opinion of the
Court, in which Judge Kent E. Cattani and Judge Lawrence F. Winthrop
joined.
                    SIETE SOLAR, et al. v. ADOR, et al.
                           Opinion of the Court

M c M U R D I E, Judge:

¶1            Appellants Siete Solar, LLC (“Siete”), Mesquite Solar, LLC
(“Mesquite”), and Perrin Ranch Wind, LLC (“Perrin”) appeal from the tax
court’s dismissal of their complaint, and Arlington Valley Solar Energy II,
LLC (“Arlington”) appeals the court’s grant of summary judgment for the
Arizona Department of Revenue (the “Department”). We affirm the tax
court’s    application    of   Arizona    Revised    Statutes    (“A.R.S.”)
section 42-14153(C) and hold that a statutory amendment enacted after the
valuation date that changes the method of valuation requires retroactive
application to apply to the corresponding tax year.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The parties do not dispute the facts in this case. Siete,
Mesquite, Perrin, and Arlington (collectively “Taxpayers”), operate electric
generation facilities that use renewable energy equipment. As part of the
American Recovery and Reinvestment Act of 2009, Taxpayers received
either an investment tax credit or a cash grant in lieu of the credit (either
referred to as “tax incentive”) for a portion of the costs to build their
respective facilities.

¶3            In February of each year, the Department provides a form to
facility owners requesting information necessary for the valuation of
property. A.R.S. § 42-14152(A). The Department then calculates the value of
renewable energy equipment pursuant to A.R.S. § 42-14155 and A.R.S.
§ 42-14156 (collectively the “valuation method”). Before an amendment in
2014, A.R.S. § 42-14155(B) directed the Department to value renewable
energy equipment at “twenty per cent of the depreciated cost of the
equipment,” but provided no definition of “cost.”

¶4            In 2013, Siete, Mesquite, and Perrin (the “2014 Appellants”)
each submitted an annual report to the Department for the 2014 tax year
reporting the cost of their facilities. The 2014 Appellants’ respective reports
calculated their cost of the energy equipment by subtracting the amount
received in tax incentives from the actual cost. However, the Department
disallowed the deducted tax-incentive amounts before applying the
valuation method to determine the properties’ full cash value (the “final
valuation”). The Department’s refusal to deduct the tax-incentive amounts
from the actual cost increased the 2014 Appellants’ tax liability. The 2014
Appellants appealed to the State Board of Equalization, which upheld the
Department’s final valuation. The 2014 Appellants appealed the Board’s
decision.


                                      2
                     SIETE SOLAR, et al. v. ADOR, et al.
                            Opinion of the Court

¶5              While the 2014 Appellants’ appeal was pending in the
superior court, the legislature enacted an amendment to A.R.S. § 42-14155
(the “2014 Amendment”). The 2014 Amendment altered the valuation
method by specifically allowing taxpayers to deduct tax incentives from the
cost of renewable energy equipment. See A.R.S. § 42-14155(C)(4) (2014).
Because the 2014 Amendment did not contain an emergency provision or a
retroactivity clause, it became effective on July 24, 2014, the general effective
date for legislation enacted during the 2014 session. See Ariz. Const. art. 4,
pt. 1, § 1(3). Eventually, the 2014 tax year dispute resulted in an appeal to
this court. See Siete Solar, LLC v. Ariz. Dep’t of Revenue (Siete I), 1 CA-CV
15-0126, 2015 WL 8620672 (Ariz. App. Dec. 10, 2015) (mem. decision). On
appeal, the 2014 Appellants argued the 2014 Amendment should apply to
their tax appeal because it became effective before the taxes in question
were assessed. Id. at *3, ¶ 12.

¶6            In August 2014, while the dispute over the 2014 tax year
valuations continued, the Department issued the final valuations for the
2015 tax year. Taxpayers had again reported their cost as the actual cost
minus the tax incentives. The Department, applying the pre-amended
version of A.R.S. § 42-14155, again disallowed the tax incentive amounts to
be deducted from the actual costs before computing the Taxpayers’ final
valuations. Taxpayers timely appealed the 2015 final determination directly
to the tax court pursuant to A.R.S. § 42-16204. Taxpayers moved for
summary judgment, asserting the Department was obligated to use the
valuation method prescribed in the 2014 Amendment for their final
valuations. Because the 2014 Appellants’ appeal was still pending, the tax
court stayed the 2015 tax-year proceedings pending a decision in the prior
case.

¶7            In Siete I, we concluded that the 2014 Amendment was not
retroactive—nor was it a clarification of the law—and thus, it did not apply
to the 2014 tax year. 2015 WL 8620672, at *4, ¶ 18. After the decision, the
Department moved to dismiss the 2014 Appellants’ complaint for the 2015
tax year based on issue preclusion and for summary judgment on
Arlington’s claims. The tax court denied Taxpayers’ motion for summary
judgment and granted the Department’s motions. Taxpayers timely
appealed, and we have jurisdiction pursuant to A.R.S. § 12-2101(A)(1).

                                DISCUSSION

¶8           Taxpayers argue on appeal that the tax court erred by: (1)
granting the Department’s motion to dismiss the 2014 Appellants’ claims
based on issue preclusion and granting the Department’s summary


                                       3
                     SIETE SOLAR, et al. v. ADOR, et al.
                            Opinion of the Court

judgment motion against Arlington based on the decision in Siete I; and (2)
not applying the 2014 Amendment to the 2015 tax year, resulting in the
improper denial of Taxpayers’ motion for summary judgment on all claims.

¶9             We review the tax court’s dismissal of a complaint for failure
to state a claim, Zubia v. Shapiro, 243 Ariz. 412, 414, ¶ 13 (2018), and grant of
summary judgment, Sw. Airlines Co. v. Ariz. Dep’t of Revenue, 217 Ariz. 451,
452, ¶ 6 (App. 2008), de novo. Although Taxpayers’ appeal presents several
procedural issues regarding the dismissal of the claims, we confine
ourselves to the one substantive issue that is dispositive—whether the
Department was required to calculate the 2015 tax year final valuations in
accordance with the 2014 Amendment, which was enacted after the
valuation date but prior to the date when the Department must determine
the final valuation. Statutory interpretation raises questions of law and is
reviewed de novo. Calpine Constr. Fin. Co. v. Ariz. Dep’t of Revenue, 221 Ariz.
244, 247, ¶ 12 (App. 2009).

¶10            Taxpayers contend the tax court misapplied the law because:
(1) the legislature intended for the 2014 Amendment to apply to the 2015
tax year; and (2) principles of retroactivity need not apply because the 2014
Amendment was enacted before the Department set the final valuations for
the 2015 tax year. Taxpayers assert the Department was not required to
apply the law as it existed on the valuation date. Instead, they contend,
A.R.S. § 42-14153(C) “merely fixes the date the parties must use to
determine full cash value.” We understand the Taxpayers’ argument to be
that the legislature may change the valuation method at any time during
the valuation year and the application of the new valuation method to
property—as it existed on the valuation date—is not a retroactive
application of the law.

A.     Unless the Legislature States Otherwise, the Law Governing the
       Valuation Method and Classification of Property is the Law in
       Effect on the Valuation Date.

¶11           The Department is charged with determining a property’s full
cash value in accordance with A.R.S. Title 42, Chapter 14. The applicable
statutes read as follows:

       On or before August 31 of each year the department shall find
       the full cash value of the property of each [electric generation
       facility] that operates in this state.

A.R.S. § 42-14153(A).



                                       4
                    SIETE SOLAR, et al. v. ADOR, et al.
                           Opinion of the Court

       [T]he department shall determine the full cash value of
       taxable renewable energy equipment in the manner
       prescribed by this section.

A.R.S. § 42-14155(A).

       The valuations required by this section are the values
       determined as of January 1 of the valuation year.

A.R.S. § 42-14153(C).

       “Valuation year” means . . . the calendar year preceding the
       year in which the taxes are levied.

A.R.S. § 42-11001(19)(a).

Under these provisions, on or before August 31 of each year, the
Department must determine the final valuation of taxable renewable
energy equipment as it existed on January 1 of the same year, the valuation
date. 1 The final valuation is then used to assess the tax for the upcoming
year—the tax year.

¶12            Taxpayers make several arguments to support their
contention that the valuation date does not “set” the law in effect on that
date, it is merely a point in time to base the valuation. We disagree for the
following reasons.

        1.    The Final Valuation May be Altered Only Pursuant to
              Statute.

¶13            Taxpayers argue that because the final valuation may be
altered after the valuation date, A.R.S. § 42-14153(C) does not require the
Department to use the law that is in effect on that date. As support, they
cite A.R.S. § 42-14004 and A.R.S. § 42-15105(1). But these statutes do not
support Taxpayers’ contentions. Although the legislature instructs the
Department on the manner and method of valuation, it allows county
assessors some discretion. Compare A.R.S. § 42-14155(A) (“[T]he department


1      Although A.R.S. § 42-14153(C) refers to January 1 of the “valuation
year,” A.R.S. § 42-11001(18) defines “valuation date” as “January 1 of the
year preceding the year in which taxes are levied.” We refer to January 1 of
the valuation year as the “valuation date” for brevity and because there is
no distinction between the two dates.



                                     5
                    SIETE SOLAR, et al. v. ADOR, et al.
                           Opinion of the Court

shall determine the full cash value of taxable renewable energy equipment
in the manner prescribed by this section.”), with A.R.S. § 42-13051(B)(2) (an
assessor must determine the full cash value “using the manuals furnished
and procedures prescribed by the department”), and Berge Ford, Inc. v.
Maricopa County, 172 Ariz. 483, 485 (Tax Ct. 1992) (“The criteria which the
assessor applies are derived from applicable statutes, guidelines of the
Department of Revenue, and policy from the assessor’s own office. The
statutory framework which provides for the assessment of property
contemplates that the assessor will exercise much discretion in deciding
classification and valuation.”).

¶14            The Department values renewable energy equipment
pursuant to statute. The legislature left no room for the Department to
exercise its discretion when it determines the valuation of renewable energy
equipment. Although Taxpayers’ cited statutes do allow for an alteration of
the final valuation, the legislature has only authorized specific tax officers
to revalue property under certain circumstances. See A.R.S. § 42-14004 (the
Department may only change the valuation to properly reflect the
property’s full cash value); A.R.S. § 42-15105(1) (the county assessor may
change a property’s classification and value if the nature of the property
has changed). Taxpayers have not pointed to—nor have we found—a
statute that authorizes the Department to revalue property to account for a
change in the valuation method after the valuation date. 2

        2.    The Valuations Determined Pursuant to A.R.S.
              § 42-14153(C) Require the Department to Apply the Law in
              Effect on the Valuation Date.

¶15          Next, Taxpayers assert that the language “as of” in A.R.S.
§ 42-14153(C) permits the Department to apply a valuation method that
came into existence after the valuation date. They attempt to separate the
valuation method from the valuation characteristics of the property, which
are used to classify and appropriately value the property under the
applicable valuation method. See Aileen H. Char Life Interest v. Maricopa
County, 208 Ariz. 286, 291, ¶ 8 (2004) (“Four general elements comprise the

2      Taxpayers argue in their reply brief and at oral argument that the
Department selectively implemented portions of the 2014 Amendment by
adopting depreciation tables. We decline to consider the argument as it was
not raised in the opening brief. See ARCAP 13(a)(7); Stafford v. Burns, 241
Ariz. 474, 483, ¶ 34 (App. 2017) (the failure to develop an argument in a
meaningful way constitutes waiver).



                                      6
                     SIETE SOLAR, et al. v. ADOR, et al.
                            Opinion of the Court

formula by which Arizona measures a property tax: classification,
valuation, assessment ratio, and tax rate.”). Taxpayers contend that A.R.S.
§ 42-14153(C) does not fix the law as it exists on the valuation date but fixes
the characteristics of the property (e.g., the age of the property) as they exist
on that date.

¶16           “We construe related statutes in the context of the statutory
scheme and strive to achieve consistency among them. We also strive to
avoid an absurd result, which is defined as one ‘so irrational, unnatural, or
inconvenient that it cannot be supposed to have been within the intention
of persons with ordinary intelligence and discretion.’” Ariz. Dep’t of Revenue
v. S. Point Energy Ctr., LLC, 228 Ariz. 436, 439, ¶ 12 (App. 2011) (citation
omitted) (quoting Perini Land & Dev. Co. v. Pima County, 170 Ariz. 380, 383
(1992)). Absent statutory definitions, courts apply common meanings to
words and phrases used in a statute. S. Point Energy, 228 Ariz. at 440, ¶ 15.

¶17            A.R.S. § 42-14153(C) states that the valuations required are the
“values determined as of” the valuation date. Taxpayers argue that if the
legislature intended to bind the parties to the law “as if it was” on January
1, it would have stated “on.” However, “as of” generally means at or on a
specific time or date. See United States v. Munro-Van Helms Co., 243 F.2d 10,
13 (5th Cir. 1957) (“’As of’ means ‘as if it were.’”). Moreover, substituting
the word “on” in the statute would alter its meaning. To read the statute as
Taxpayers suggest would require the Department to determine all property
valuations on the date of January 1, which is not the case. The Department
starts the valuation process on January 1, the final valuations must be
completed by August 31.

¶18             Additionally, the “valuation” is the result of applying the
valuation method for the property as classified. See A.R.S. § 42-11001(6),
(17) (valuation means the value determined as prescribed by statute).
Accordingly, the “values determined as of [the valuation date]” necessarily
include not only the application of the legal classification criteria as if it
were the valuation date, see e.g., Phxaz Ltd. P’ship v. Maricopa County, 192
Ariz. 490, 492, ¶ 6 (App. 1998) (“For tax year 1995, the Maricopa County
Assessor took the position that as of the valuation date of January 1, 1995,
the 213-acre golf course parcel did not constitute a ‘golf course’ for the
purposes of A.R.S. section 42-146(G).” (emphasis added)); SMP II Ltd. P’ship
v. Ariz. Dep’t of Revenue, 188 Ariz. 320, 324 (App. 1996) (“Taxpayer responds
by acknowledging the rule that a valuation decision must be based solely
on evidence in existence as of the assessment date.” (emphasis added)), but
also the law as if it were the valuation date, see A.R.S. § 42-16257.



                                       7
                     SIETE SOLAR, et al. v. ADOR, et al.
                            Opinion of the Court

¶19           Likewise, to interpret “as of” to mean anything other than “as
if it were” would lead to an absurd result. Taxpayers take the position that
because the legislature did not expressly direct the Department to
determine property valuation by the valuation method ”in effect on the
valuation date,” as it did in A.R.S. § 42-16257, the valuation date was not
intended to set the law applicable to the valuation method. However, A.R.S.
§ 42-16257 only bolsters the Department’s interpretation. A.R.S. § 42-16257,
which governs property valuation in the case of a correction, requires the
Department to “use the valuation and legal classification criteria that were
in effect on the valuation date for the tax year of the correction.” If
Taxpayers are correct that the Department must apply the 2014
Amendment to their final valuations—but when correcting an error for a
similarly situated taxpayer, the Department is limited to the law in effect
on the valuation date—it would yield an “absurd result” as it would violate
our constitution. See Ariz. Const. art. 9, § 1 (“[A]ll taxes shall be uniform
upon the same class of property . . . .”).

B.     We Decline to Examine the Legislative Intent Because A.R.S.
       § 42-14153(C) Is Not Ambiguous.

¶20            Taxpayers additionally argue that as the primary goal in
statutory interpretation is to give effect to the Legislature’s intent, the
legislature showed its intent for the 2014 Amendment to apply to the 2015
tax year by “expressly stat[ing] that the new law would be effective on the
‘general effective date,’” (which was July 24, 2014) in the HB2403 Fact Sheet.
And because the “primary intent of the amendment to § 42-14155 was to
resolve the issue of how to handle cash grants and investment tax credits in
the context of statutory valuation,” Taxpayers maintain it would not be
reasonable for the legislature to enact a statute to fix a problem, and “hold
the statute in abeyance for over a year after it expressly decreed it would go
into effect.”

¶21            We decline to create ambiguity in order to allow us to
examine the legislature’s intent. “When the plain text of a statute is clear
and unambiguous there is no need to resort to other methods of statutory
interpretation to determine the legislature’s intent because its intent is
readily discernable from the face of the statute.” State v. Christian, 205 Ariz.
64, 66, ¶ 6 (2003); see also U.S. W. Commc’ns, Inc. v. Ariz. Dep’t of Revenue, 193
Ariz. 319, 322, ¶ 12 (App. 1998). Taxpayers fail to identify any language
within the statute that shows retroactive intent. See A.R.S. § 1-244 (“No
statute is retroactive unless expressly declared therein.”); see also Aranda v.
Indus. Comm’n of Ariz., 198 Ariz. 467, 470, ¶ 10 (2000) (“Statutes must contain
an express statement of retroactive intent before retroactive application


                                        8
                     SIETE SOLAR, et al. v. ADOR, et al.
                            Opinion of the Court

may occur.”); see also 2003 Ariz. Sess. Laws, ch. 37, § 4 (1st Reg. Sess.)
(amending the definition of “renewable energy equipment” in A.R.S.
§ 42-14155(C) for valuation purposes); id. at § 8 (“This act is effective
retroactively to from and after December 31, 2002.”); see also San Carlos
Apache Tribe v. Superior Court ex rel. County of Maricopa, 193 Ariz. 195, 204–05,
¶ 14 (1999) (“Declarations of intent may be helpful in interpretation, but the
text of a measure must be considered first and foremost.”).

C.     The Legislature May Change the Law Governing the Valuation
       Method After the Valuation Date, but for the Department to Apply
       the New Valuation Method to the Final Valuation for the
       Corresponding Tax Year, the Statute Must be Denoted as
       Retroactive.

¶22          Taxpayers assert that retroactive application of the 2014
Amendment is not necessary because applying a newly enacted valuation
method is not a retroactive application of the law, so long as the law is
enacted before the start of the tax year.

¶23            Previously, the 2014 Appellants argued that “the 2014
amendment applie[d] to their tax appeals because the amendment became
effective before the taxes in question were assessed.” Siete I, 2015 WL
8620672, at *3, ¶ 12; see also A.R.S. § 42-15051 (“[P]roperty is assessed for
taxes levied under this title when its valuation is determined and lawfully
placed on the roll.”). In this appeal, Taxpayers maintain that because the
2014 Amendment was enacted before the subject tax year—rather than the
date of assessment—retroactivity is unnecessary, and “[Siete I] does not,
and could not, overrule or disapprove of” “the breadth of authority
establishing that changes in valuation methods occurring during the
valuation year are applied to the corresponding tax year without being
retroactive.” The one tax case Taxpayers cite for the “breadth of authority”
is Waddell v. 38th St. P’ship, 173 Ariz. 137 (Tax Ct. 1992).

¶24            But, as before, “Taxpayers’ reliance on Waddell . . . is
misplaced.” Siete I, 2015 WL 8620672, at *3, ¶ 12. In Waddell, several
taxpayers prevailed in appealing their final valuations for the 1991 tax year
after this court announced the standard the Department was to use to
classify certain property. 173 Ariz. at 138–39; see also Hayden Partners Ltd.
P’ship v. Maricopa County, 166 Ariz. 121, 123 (App. 1990). Shortly thereafter,
the legislature passed an amendment clarifying the standard. The
amendment included an emergency provision and expressly provided for
the statute to be retroactive to the 1986 tax year. Waddell, 173 Ariz. at 139.
The Department then sued the taxpayers who had succeeded in obtaining


                                       9
                    SIETE SOLAR, et al. v. ADOR, et al.
                           Opinion of the Court

a different final valuation amount under the Hayden Partners standard for
the 1991 tax year. Id. The taxpayers appealed, arguing the retroactive
application violated their due-process rights. Id. at 140. The tax court held
that “[t]he legislature has the power to make changes in classification
standards at any time. It may make such changes retrospective, so long as,
in doing so, it does not impair a vested right.” Id. at 141.

¶25             Waddell does not support the Taxpayers’ position that a
change in the law enacted after the valuation date must apply to the
corresponding tax year even without a retroactivity clause. Although the
amendment in Waddell included a retroactivity clause, Taxpayers claim that
the retroactive statement was not necessary. They argue that unlike in
Waddell, where the legislature enacted the amendment during the subject
tax year, here the legislature knew that it was enacting the statute before
the Department set the 2015 (the subject tax year) final valuations.
However, given our statutory scheme’s prospective valuation process, for
an amendment altering the valuation method enacted after the statutory
valuation date to apply to the upcoming tax year, the amendment must be
applied retroactively. See Daou v. Harris, 139 Ariz. 353, 357 (1984) (“[W]e
presume that the legislature, when it passes a statute, knows the existing
laws.”); see also Siete I, 2015 WL 8620672, at *4, n.4 (“Indeed, the legislature
is aware of its power to make tax statutes retroactive, and has done so on
many occasions when amending laws regarding the valuation of property.
See, e.g., 2009 Ariz. Sess. Laws, ch. 169, §§ 1–2 (amending A.R.S. § 42-14403;
relating to the valuation of telecommunications property, retroactively
effective to December 31, 2008); 2002 Ariz. Sess. Laws, ch. 234, § 3
(amendments relating to valuation of electric generation property and
retroactively effective to January 1, 2002); 1994 Ariz. Sess. Laws, ch. 271,
§§ 2–3 (amendments relating to valuation of telecommunications property
and retroactively effective to January 1, 1994).”).

¶26            Alternatively, Taxpayers argue we should “adopt the same
position that [the Department]” did in Waddell, that “application of the
statutory amendment is not a retroactive application at all.” The
Department’s position in Waddell was that the amendment was a
clarification of the law, not a change in the law. However, Taxpayers
conceded in addressing the procedural issues in this case that the 2014
Amendment was a change in the law. Waddell represents a limitation on the
legislature’s power to enact a statute retroactively when it affects a vested
substantive right. It does not, however, suggest that a statute that does not
affect a vested substantive right is presumptively applied retroactively.




                                      10
                    SIETE SOLAR, et al. v. ADOR, et al.
                           Opinion of the Court

¶27            Finally, Taxpayers insist that because “a statute is considered
retroactive when it affects a vested right,” Gore v. Gore, 169 Ariz. 593, 595
(App. 1991), and “taxpayers have no vested right in the factors used to
determine the actual value of assessed property,” Waddell, 173 Ariz. at 141
(quotation omitted), the application of the 2014 Amendment’s valuation
method should not be considered a retroactive application. They support
their argument by focusing on the “completed events.” See Aranda, 198 Ariz.
at 471, ¶ 18 (“A property right ‘vests’ when every event has occurred which
needs to occur to make the implementation of the right a certainty.”).

¶28             We find Taxpayers’ arguments do not apply. None of the
cases address tax statutes. Nor do they concern a statute that specifically
points to a date that the Department is required to base its final valuation.
See Gore, 169 Ariz. at 595 (legislature’s amendment extending child support
obligations from the age of majority to the child’s completion of high school
was not considered a retroactive application because the statute was
enacted before the parent’s right was vested on the child’s 18th birthday);
Harrelson v. Indus. Comm’n of Ariz., 144 Ariz. 369, 370 (App. 1984) (statute
applied retroactively that prevented administrative law judge from
considering an untimely petition). Taxpayers’ mischaracterization of these
cases, suggesting that the Department must apply a change in the law if it
changes the method of valuation “at any time until the taxing process is
complete” unless it affects a substantive vested right, is simply incorrect. See
Aranda, 198 Ariz. at 470, ¶ 11 (“Enactments that are procedural only, and
do not alter or affect earlier established substantive rights may be applied
retroactively. Even if a statute does not expressly provide for retroactivity,
it may still be applied if merely procedural because litigants have no vested
right in a given mode of procedure.” (emphasis added)); In re Dos Cabezas
Power Dist., 17 Ariz. App. 414, 418 (1972) (“The rule is that any right
conferred by statute may be taken away by statute before it has become
vested.” (emphasis added)). Because a statute may be applied retroactively,
does not mean it must be applied retroactively.

¶29           As explained above, and in Siete I:

       Valuations are set by the Department annually the year prior
       to the tax year; that valuation is then used to determine the
       full cash value of taxable property in accordance with
       statutory methods provided depending on the type of
       property. A.R.S. § 42-14151.          The   legislature   has
       presumptively set the valuation date for property valued by
       the Department as “January 1 of the year preceding the year
       in which taxes are levied.” A.R.S. § 42-11001(18). Thus, the


                                      11
                   SIETE SOLAR, et al. v. ADOR, et al.
                          Opinion of the Court

      valuation method employed by the Department in this case
      was statutorily mandated to be the method in place on [the
      valuation date] unless the legislature specifically provided
      otherwise.

2015 WL 8620672, at *4, ¶ 17. Taxpayers urge us to “avoid the temptation to
rely on dicta from [Siete I].” We, nevertheless, reach the same conclusion.
Because the language of A.R.S. § 42-14155 is unambiguous, and the
amendment did not contain an express statement of retroactive intent, we
reject the Taxpayers’ argument that the Department improperly calculated
Taxpayers’ final valuation based on the version of A.R.S. § 42-14155 that
was in effect on January 1, 2014.

                             CONCLUSION

¶30          Accordingly, we affirm. As the Taxpayers have not prevailed,
we deny their request for fees.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                      12